Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method and system for adjusting the high beam by taking an image in front of the vehicle and registering or analyzing the image while a preceding or oncoming vehicle is not present and determines whether illumination information of the image results from the headlamps of the host or primary vehicle and not the other oncoming or preceding vehicle.  A comparison is made between the actual illumination information and the expected illumination information that is already established. The illumination of the host or primary headlamps is adjusted if the actual illumination deviates from the established expected illumination information.

Datta (U.S. Pat. 8,605,154) discloses a headlight management system that identified features of a received image such as lighting and color and compares images to previous images stored and then adjusts the headlamps. However, the cited reference fail to individually disclose, or suggest when combined, the registered image being an image devoid of a secondary or oncoming vehicle and the lacks the teaching where the image information results from illumination by the host vehicles headlamps.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the image information being acquired and registered without an oncoming vehicle to compare with expected illumination conditions in order to determine the resultant illumination in the area in front of the vehicle is from the host vehicles headlamps and adjust the beams accordingly,  in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Datta (U.S. Patent No. 8,605,154) discloses a headlamp adjustment system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875